Citation Nr: 0100273	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSED AT HEARING OF APPEAL

The appellant and M.S.



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  He died on October [redacted], 1995; the appellant 
is his mother.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the RO.  

In October1997, the Board denied service connection for the 
cause of the veteran's death.  In denying the current claim, 
the RO failed to address the finality of the previous Board 
decision.  

Thus, the Board has recharacterized the issue as reflected on 
the preceding page.  





FINDINGS OF FACT

1.  In an October 1997 decision, the Board denied the claim 
of service connection for the cause of the veteran's death.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1997 Board decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 3.312 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the Board denied the appellant's original 
claim of service connection for the cause of the veteran's 
death.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals) summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must 
first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence considered by the Board in October 1997 included 
service medical records, the veteran's certificate of death, 
statements and hearing testimony of the appellant and VA and 
private medical reports.  

At the time of the veteran's death, service connection had 
been granted for post-traumatic stress disorder (PTSD), 
assigned a 50 percent disability rating; and bilateral knee 
and foot disabilities, all assigned noncompensable disability 
ratings.  

The death certificate lists the veteran's cause of death as a 
gunshot wound to the upper right chest.  Other significant 
causes contributing to death included those of alcohol abuse 
and a previous head injury.  

Based on this evidence, the Board denied service connection 
for the cause of the veteran's death, noting that there was 
no medical evidence showing that PTSD or other service-
connected disabilities caused or contributed to the veteran's 
death.  

Submitted since the October 1997 Board decision are 
statements and hearing testimony of the appellant as well as 
a March 1998 letter from Dennis E. Chestnut, Ph.D.  

Of particular interest is the letter from Dr. Chestnut.  Dr. 
Chestnut opined that it was plausible that the situation that 
resulted in the veteran's death was related to his PTSD.  

The Board finds that the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Of particular significance is Dr. Chestnut's 
letter.  

The letter is certainly new, as it was not of record at the 
time of the Board's October 1997 decision.  

Furthermore, the evidence is material as it suggest a 
potential nexus between the veteran's death and his service-
connected PTSD.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for the cause of the veteran's death.  



ORDER

As new and material evidence has been received, the 
application to reopen a claim of service connection for the 
cause of the veteran's death is granted.  





REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In a letter dated in December 1999, the appellant stated that 
she wished to appear personally.  Her representative 
construed the statement as a request to appear before the 
Board in Washington, DC.  As the Board has determined that 
the case must be remanded, the RO should take appropriate 
action to have the appellant clarify whether she still wants 
a hearing and, if so, where.  

The Board notes that the veteran died of a gunshot wound.  
Although the transcript of the murder trial is included in 
the record, none of the police reports have been associated 
width the claims folder.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him for PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain the records of Dr. Chestnut.  

2.  The RO should attempt to obtain any 
police reports involving the incident in 
which the veteran was shot.  

3.  The RO should take appropriate steps 
to contact the appellant in order to 
clarify whether she wants to appear 
personally at a hearing and, if so, where 
she would like to appear.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any of the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



